Citation Nr: 1625465	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 
 
2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.    

In May 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Veteran waived agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma due to noise from the flight line and working as an aircraft maintenance specialist.  

2.  The Veteran currently has hearing loss in the left ear to an extent recognized as a disability for VA purposes and it is as likely as not that the left ear hearing loss disability is related to exposure to acoustic trauma in service. 

3.  The Veteran does not have a right ear hearing loss disability for VA purposes.

4.  It is as likely as not that the Veteran's current tinnitus is related to the hearing loss.  

5.  The Veteran did not engage in combat with the enemy and the claimed stressor is not related to the Veteran's fear of hostile military or terrorist activity.

6.  The Veteran has not been shown to have met the DSM 5 criteria for a diagnosis of a psychiatric disorder to include PTSD.   


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.655 (2015). 

2.  The criteria for the establishment of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.655 (2015). 

3.  By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for a psychiatric disorder to include PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting the claim for service connection for left ear hearing loss and tinnitus, the claims are substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims for service connection for a psychiatric disorder to include PTSD and right ear hearing loss, being decided herein, and the duty to assist requirements have been satisfied.  Private mental health treatment records identified by the Veteran have been associated with the claims file.  At the hearing before the Board in May 2016, the Veteran indicated that he had no other mental health treatment.  The Veteran submitted a private audiometric evaluation report.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

VA provided an audiometric examination in June 2010 to obtain medical evidence as to the nature and likely etiology of the hearing loss, and provided an examination in November 2015 to obtain medical evidence as to the nature and likely etiology of the claimed psychiatric disorder.  The examinations and medical opinions are adequate because the VA examiners, an audiologist and a clinical psychologist, performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided a medical opinions as to the current diagnoses.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims declared that tinnitus originating from acoustic trauma is also an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis: Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of working on the flight line while in the Air Force.  He stated that in active service, he usually worked right next to C-141's and C-5's and the auxiliary power units were extremely loud.  The Veteran indicated that he noticed ringing in the ears that would take place after that, but it was so hectic, he didn't really have time to dwell on that.  The Veteran stated that he noticed that there was a loss of hearing and ringing in the ears, but he dismissed it.  The Veteran indicated that he worked as a flight line aircraft mechanic for C-141's at McGuire Air Force Base in New Jersey.  Regarding hearing protection, the Veteran stated that he was issued standard ear muffs and he used those primarily.  A lot of times, he put cotton or other ear plugs even underneath those things because the auxiliary power units were so loud.  The Veteran indicated that there were times when he did not wear hearing protection but he tried to wear them as much as he could.  He stated that he was not treated for hearing loss in service but he brought it up at exams, and the hearing loss and tinnitus persisted since service.  See the May 2016 Board Hearing Transcript, pages 1-5. 

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by working on a flight line.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Service treatment records indicate that the Veteran was exposed to noise on the flight line and in the hanger shop, these areas were his primary work areas, and he did not wear ear protection.  See the April 1971 hearing conservation data.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran has left ear hearing loss as defined by 38 C.F.R. § 3.385 and tinnitus.  The findings of the June 2010 VA audiometric examination and the private audiometric exam show that the Veteran meets the requirements of 38 C.F.R. § 3.385 for the left ear but not the right ear.  

On the authorized audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
30
25
LEFT
20
10
10
45
40

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  See also the April 2010 private audiometric evaluation.  

The Veteran has asserted that he has current bilateral hearing loss.  The Veteran is competent to describe an observable symptoms such as decreased hearing.  However, the Board cannot rely on the Veteran's lay assertion as to a medical diagnosis of hearing loss because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the diagnosis and etiology of hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the hearing loss in the right ear meets the requirements of a hearing loss disability as set forth by VA regulations falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions that he has right ear hearing loss.  The question of a medical diagnosis regarding hearing loss involves a complex medical issue and medical testing including audiometric testing.  It is not shown that the Veteran has such expertise to perform such testing and render a medical diagnosis. 

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of current right ear hearing loss.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer ; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of a right ear hearing loss disability for VA purposes.  Accordingly, the claim of service connection for right ear hearing loss is denied.

The Board finds that the evidence is in equipoise on the question of whether service connection is warranted for left ear hearing loss and tinnitus.  The weight of the evidence demonstrates that the Veteran had left ear hearing loss as defined by 38 C.F.R. § 3.385 in active service.  Service treatment records are negative for any complaints, diagnosis, or treatment of tinnitus.  

The service treatment records show that on audiological examination in January 1971 on entrance examination,  pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0

10
LEFT
15
0
0

5


The service treatment records show that on audiological examination in April 1971 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
15
15
LEFT
25
10
5
25
10

On audiological examination in September 1973, on separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
35
40
35
35
0

The Veteran denied having hearing loss or ear trouble at that time.  He separated from active service in September 1973.   

The service separation audiogram establishes left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The June 2010 VA audiological examination report indicates that the VA audiologist believed the audiological testing on separation examination may have been error.  

However, the Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Although left ear hearing loss was not specifically diagnosed in active service, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159. 

The Board finds that the evidence is in equipoise on the question of whether the Veteran's current left ear hearing loss disability is related to noise exposure in active service.  The Veteran provided competent and credible lay evidence that he began to experience hearing loss in service.  The April 2010 private audiological evaluation report indicates that the audiogram revealed mild asymmetric high frequency sensorineural hearing loss in the left ear with slight drop off in the right ear in the high frequency.  The audiologist indicated that at the present time, it would appear that the hearing loss is related to his noise exposure.  The report indicates that the Veteran reported having ringing in both ears for many years and he had significant exposure to loud noises.  It was noted that the Veteran has been in the service and he was also exposed to guns and power tools and at times, has not used noise protection.  The Veteran wore hearing protection at work and audiogram when he first started to work did show hearing loss worse in the left ear.  The Veteran had no history of recent ear infections, head trauma, or vertigo.  

The June 2010 VA audiological examination report indicates that the VA audiologist concluded that it was less likely than not that the left ear hearing loss was due to military noise exposure.  The rationale was that in the right ear, there was no decrease from enlistment to discharge and in the left ear, there was documented decrease but this was in contradiction to the checklist and was poorer than the hearing he has had at least since 2006.  The VA audiologist stated that the pattern of the thresholds obtained in 1973 rising to 0 dB at 4000 Hz is not plausible and suggests either equipment or tester error.  The audiologist stated that noise is a binaural phenomenon and has an immediate effect and in addition, this Veteran has a long history of occupational noise exposure.  
 
Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ear hearing loss have been met.  While the June 2010 VA audiological examination and medical opinion determined it was less likely than not that left ear hearing loss was related to active service, the credible lay evidence as to the onset of hearing loss in active service and the April 2010 private audiologist opinion weigh in favor of service connection.  In regards to left ear hearing loss, while the Veteran is not qualified to diagnose the etiology of his hearing loss, he is competent to report the observable symptoms of decreased hearing.  Accordingly, the Board finds that the Veteran's statements that hearing loss symptoms existed since active service are competent and credible evidence of a continuity of symptoms since his active service.  Thus, the negative nexus opinion furnished by the VA examiner and the positive nexus to service established by credible lay statements of a continuity of symptoms since active service and the April 2010 opinion by the private ENT doctor put the evidence in relative equipoise as to whether the left ear hearing loss is related to active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ear hearing loss have been met.  

The Board finds that the evidence is in equipoise on the question of whether service connection for tinnitus is warranted.  The Veteran provided competent and credible lay evidence that he began to experience tinnitus in service.  The Board finds that the Veteran's lay statements are credible as they have been consistent with his other statements.

The April 2010 private audiological evaluation report indicates that the Veteran reported having ringing in both ears for many years and he had significant exposure to loud noises.  It was noted that the Veteran has been in the service and he was also exposed to guns and power tools and at times, has not used noise protection.  The Veteran wore hearing protection at work and audiogram when he first started to work did show hearing loss worse in the left ear.  The Veteran had no history of recent ear infections, head trauma, or vertigo.  

The June 2010 VA audiological examination report indicates that the VA audiologist opined that the tinnitus was most likely due to cochlear damage due to hearing loss.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In conclusion, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for right ear hearing loss and the claim is denied.  However, resolving reasonable doubt in the Veteran's favor, the claims of service connection for left ear hearing loss and tinnitus are granted.  

4.  Analysis: Service connection for a psychiatric disorder to include PTSD

The Veteran asserts that he has a psychiatric disorder to include PTSD due to his active service.  The Veteran stated that while he was stationed in Okinawa, he saw seriously injured service members on a daily basis in June and July 1972.  See the November 2015 VA psychiatric examination report.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 4.125 requires the mental disorder diagnosis to conform to the Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5).  DSM-5 is incorporated by reference into 38 C.F.R. § 4.125.  The Board notes VA implemented DSM-5, effective August 4, 2014 and DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The DSM-5 applies to the Veteran's claim since his appeal was certified to the Board in January 2016.  

The weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of a mental disorder to include PTSD in accordance with DSM-5.  The Board finds that the Veteran does not contend and the weight of the evidence does not establish that the Veteran engaged in combat with the enemy or that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

As noted above, a VA psychiatric examination was conducted in November 2015 to obtain medical evidence as to the Veteran's current DSM diagnoses and evidence as to whether the Veteran's current psychiatric diagnoses were related to active service.  The VA examiner, a clinical psychologist, concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The VA examiner indicated that the Veteran's report of symptoms do not fully meet criteria B for PTSD.  

The VA examiner stated that the Veteran's diagnoses were other specified trauma and stressor related disorder and this diagnosis was based upon the Veteran's report of symptoms that do not fully meet the Criteria B for PTSD at present.  The other diagnosis was other specified anxiety disorder based upon limited symptom panic attacks.  

For other specified trauma and stressor related disorder, DSM-5 indicates the following:  

This category applies to presentations in which symptoms characteristic of a trauma- and stressor-related disorder that cause clinically significant distress or impairment in social, occupational, or other important areas of functioning predominate but do not meet the full criteria for any of the disorders in the trauma- and stressor-related disorders diagnostic class.  The other specified trauma- and stressor-related disorder category is used in situations in which the clinician chooses to communicate the specific reason that the presentation does not meet the criteria for any specific trauma- and stressor-related disorder.  This is done by recording "other specified trauma- and stressor-related disorder" followed by the specific reason (e.g., "persistent complex bereavement disorder").  DSM-5, 309.89. 

For other specified anxiety disorder, DSM-5 indicates the following:  

This category applies to presentations in which symptoms characteristic of an anxiety disorder that cause clinically significant distress or impairment in social, occupational, or other important areas of functioning predominate but do not meet the full criteria for any of the disorders in the anxiety disorders diagnostic class.  The other specified anxiety disorder category is used in situations in which the clinician chooses to communicate the specific reason that the presentation does not meet the criteria for any specific anxiety disorder.  This is done by recording "other specified anxiety disorder" followed by the specific reason (e.g., "generalized anxiety not occurring more days than not").  DSM-5, 300.09. 

DSM-5 indicates that the categories of other specified trauma and stressor related disorder and other specified anxiety disorder are used in situations in which the presentation of symptoms do not meet the full criteria for the trauma- and stressor-related disorders or the anxiety disorders in the DSM-5.  

The Veteran submitted an April 2011 private counseling assessment in support of his claim.  The April 2011 counseling assessment was conducted by a licensed mental health counselor indicates that the Veteran had symptoms consistent with PTSD.  The Axis I diagnosis was 309.81 PTSD (war zone trauma); rule out bipolar disorder and major depressive disorder.  

The Board finds that the probative value of the November 2015 VA examination report outweighs that of the April 2011 private mental health assessment.  The November 2015 VA examination report was conducted by a psychologist, was based upon a comprehensive examination of the Veteran, and the examiner specifically considered the DSM-5 criteria for a diagnosis of PTSD and other mental disorders.  The April 2011 private mental health assessment was conducted by a counselor with a Masters of Arts degree, and who did not set forth a discussion of the DSM-5 criteria.  Indeed, the counselor did not even set forth a discussion of the DSM-4 criteria.  The Board finds that the November 2015 examiner clearly has more experience, education and training than the counselor.  This, when combined with the VA examiner's assessment of the Veteran's claimed symptoms in accordance with the correct diagnostic criteria, as compared to the conclusory nature of the counselor's assessment, lends more probative value to the VA examiner's opinion on the matter of whether the Veteran has PTSD.  

The Veteran's own implied assertions that he had PTSD or other mental disorder due to active service are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with DSM-5, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues, such as providing psychiatric diagnoses, require specialized training, and are therefore not susceptible of lay opinions on etiology.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.

The Board finds that the weight of the evidence shows that the Veteran does not have PTSD or any other clinically diagnosed disorder.

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden; supra.   

The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Accordingly, on this record, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.




ORDER

Service connection for right ear hearing loss is denied.   

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for a psychiatric disorder to include PTSD is denied.   



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


